There is one question which controls the disposition of this cause. Is there evidence in the record which justifies the holding of the commission that plaintiff's disability is not the result of an injury arising in the course of employment? These facts are not in dispute: On November 25, 1940, plaintiff while at his work in lifting a leyner machine strained or hurt his back at the sacro-iliac region. Since then he has suffered pain and been unable to work. Since *Page 442 
some time before this accident plaintiff has been afflicted with osteoarthritis of three or four lumbar vertebrae, evidenced by considerable lipping and a bony union completely preventing movement in one lumbar joint. The dispute was whether plaintiff's pain and disability was the result of the injury or sprain on November 25th or of the arthritic condition. I do not see that there is any conflict between the testimony of the experts and the testimony of the plaintiff. It is evident that plaintiff's incapacity could result from either the injury or the arthritis. The doctors did not testify that plaintiff had not received the injury of which he complained but merely expressed the opinion that the disability was the result of the arthritic condition while plaintiff's claim that the moving cause of his condition was the sprai nand if the arthritis played any part therein it is merely because of the sprained condition which was aggravated and prolonged thereby. The record is not conclusive as to whether there was or was not arthritis in the sacro-iliac joints. We cannot say that the conclusion of the commission is not justified by the evidence any more than had the commission found for the plaintiff we could say such conclusion was not justified. The case involves the same principle as that involved in the case ofTintic Standard Mining Co. and Continental Casualty Co. v.Industrial Commission and Ralph Whitehead, 100 Utah 96,110 P.2d 367. I therefore concur in affirming the order of the commission. *Page 443